NO. 4-05-0672                           Filed 1/9/07

                                IN THE APPELLATE COURT

                                         OF ILLINOIS

                                     FOURTH DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,                       )        Appeal from
           Plaintiff-Appellee,                             )        Circuit Court of
           v.                                              )        Adams County
RONALD R. COLE,                                            )        No. 05CF64
           Defendant-Appellant.                            )
                                                           )        Honorable
                                                           )        Scott H. Walden,
                                                           )        Judge Presiding.


              JUSTICE MYERSCOUGH delivered the opinion of the court:

              In June 2005, after a stipulated bench trial, the trial court found defendant, Ronald

R. Cole, guilty of unlawful possession of 100 grams or more but less than 400 grams of cocaine

(720 ILCS 570/402(a)(2)(B) (West 2004)). In August 2004, the court sentenced defendant to 12

years' imprisonment. Defendant appeals, arguing the court erred in denying his motion to

suppress evidence. We agree and reverse.

                                      I. BACKGROUND

              On February 7, 2005, the State charged defendant with (1) unlawful possession

with intent to deliver 100 grams or more but less than 400 grams of a substance containing

cocaine (count I) (720 ILCS 570/401(a)(2)(B) (West 2004)); (2) unlawful possession with intent

to deliver 15 grams or more but less than 100 grams of a substance containing cocaine (count II)

(720 ILCS 570/401(a)(2)(A) (West 2004)); (3) unlawful possession of 100 grams or more but

less than 400 grams of cocaine (count III) (720 ILCS 570/402(a)(2)(B) (West 2004)); and (4)
unlawful possession with intent to deliver 30 grams or more but less than 500 grams of cannabis

(count IV) (720 ILCS 550/5(d) (West 2004)). On March 16, 2005, defendant filed a motion to

suppress evidence.

               On May 2, 2005, the trial court held a hearing on defendant's motion to suppress.

Defendant called Nicholas Hiland to testify. Officer Hiland testified he had been employed by

the Quincy police department since September 2004. On February 4, 2005, Officer Hiland

stopped a four-door maroon vehicle driven by defendant on the basis that "[t]he vehicle had an

obstructed vision." The obstruction was the sole traffic violation Officer Hiland observed.

               When asked the statutory authority for the traffic stop, Officer Hiland testified as

follows:

                       "The regulation of the obstructed vision. I cannot state

               word-for-word, but I do know the exact law. It is anything hanging

               between the driver, hanging or suspended between the driver and

               the front windshield."

When presented with a copy of the statute (625 ILCS 5/12-503(c) (West 2004)), however,

Officer Hiland agreed the statute required the item "materially obstruct" the driver's vision but

still insisted that the law prohibited anything hanging between the driver and the windshield:

                       "Q. [(By DEFENSE COUNSEL):] Okay. So, the Illinois

               state rule is that the item must materially obstruct the vision;

               correct?

                       A. That's how the statute reads.

                       Q. Now, would you agree with me, there can be obstruc-


                                                -2-
               tions that are not material?

                      A. Sir, I enforce the statute. In my previous vehicle stops,

               I have stopped vehicles with small items to large items. I enforce

               the statute. I do not sit in my vehicle and decide what is what. I

               enforce the statute, sir. That's my job.

                      Q. So, do you stop every vehicle that has something hang-

               ing between the driver and the windshield?

                      A. Yes, sir. If I can get a vehicle stopped, I do stop every

               vehicle.

                      Q. Is that your understanding of what Illinois law prohib-

               its?

                      A. Yes, sir.

                      Q. In your opinion, the Illinois law prohibits anything

               hanging between the driver and the windshield, whether or not it is

               a material obstruction?

                      A. It reads in the statute, sir, pretty clear.

                      Q. Okay. That's your opinion of the statute, is that the

               statute does not allow anything hanging in between the window,

               windshield and the driver?

                      A. Yes."

Officer Hiland had never had any training about what constitutes a material obstruction.

               According to Officer Hiland, the item hanging from the rearview mirror that day


                                                -3-
was a strand of beads, which was admitted into evidence. Officer Hiland testified the beads were

"hanging straight down from his windshield." He could not state exactly how far the beads hung

down but believed it was more than two inches. Officer Hiland did not know the diameter of the

beads. He testified that an air freshener would be smaller than the beads.

               After stopping defendant's vehicle, Officer Hiland informed defendant that if

everything checked out with his license, Hiland would issue defendant a written warning. After

reviewing the videotape (which was played for the trial court but not admitted into evidence and,

therefore, not contained in the record on appeal), Officer Hiland testified that during the stop, he

told defendant it was illegal to have anything between the rearview mirror and the windshield.

Officer Hiland also agreed, after reviewing the videotape, that he told defendant "it was really no

big deal" and he was going to issue a warning.

               Officer Hiland asked defendant for his driver's license as he typically did for every

stop he conducted. Officer Hiland "ran the number" and learned defendant's Indiana license was

suspended, and defendant had no valid Illinois driver's license. Officer Hiland arrested defendant

and searched him. Officer Hiland found $3,000 cash on defendant's person. After Officer

Hiland secured defendant in the back of his patrol car, he searched the interior of defendant's

vehicle. Officer Hiland found cellular phones and a small amount of marijuana.

               Officer Hiland then called his sergeant to confirm whether he could open the trunk

of defendant's car. Upon searching the trunk, Officer Hiland found cocaine.

               On cross-examination, Officer Hiland testified he found approximately 100 grams

of cocaine in the trunk, approximately 28.6 grams of cannabis in the trunk, and about 9.6 grams

of marijuana in the backseat.


                                                 -4-
               Upon questioning by the trial court, Officer Hiland explained that he was driving

behind defendant's vehicle when he observed the beads hanging down from the rearview mirror

in a single strand. When asked whether the beads extended as low as defendant's eyes, Officer

Hiland replied, "[y]es."

               On redirect by defense counsel, Officer Hiland testified as follows about why he

stopped defendant's vehicle:

                       "Q. Would you, did you stop because the beads were

               actually an obstruction or because they were just a violation of the

               law?

                       A. No.

                       Q. As you read it?

                       A. I stopped him because they were an obstruction.

                       Q. Did you feel that those beads actually hindered [defen-

               dant] from observing other drivers from the windshield of the

               vehicle?

                       A. Yes.

                       Q. That was one strand hanging down; correct?

                       A. Yes, sir."

On recross-examination by the State, Officer Hiland testified he believed the beads hung down at

least four inches. He also stated that the fact that defendant was traveling on Broadway Street--

the most traveled street in Quincy--did not affect his decision to give defendant a written

warning. The beads were admitted into evidence, and the parties agreed it was "fair to character-


                                               -5-
ize" the diameter of the beads as approximately one-fourth of an inch.

               After hearing argument from counsel, the trial court took the matter under

advisement. On May 23, 2005, the court entered its written order on the motion to suppress. The

court made the following factual findings: Officer Hiland was traveling on Broadway Street, the

busiest street in Quincy, when he came up behind defendant's vehicle. Officer Hiland observed a

strand of beads in defendant's vehicle hanging down as low as defendant's eyes. Believing any

object suspended between the driver and the front windshield was an automatic violation of

section 12-503(c) of the Illinois Vehicle Code (Vehicle Code) (625 ILCS 5/12-503(c) (West

2004)), the officer initiated a traffic stop. Officer Hiland told defendant it was "no big deal" and

indicated he was planning to give defendant a warning if everything "checked out." From outside

the driver's door, Officer Hiland could see a single strand of opaque beads that were one-fourth

of an inch in diameter hanging from the rearview mirror. After obtaining defendant's driver's

license to write a written warning, Officer Hiland learned defendant's Indiana license was

revoked and defendant did not have a valid Illinois license. Officer Hiland arrested defendant for

the license violation and searched the interior of car. Officer Hiland found cannabis in the

backseat. He then searched the trunk of the car where he found cocaine.

               The trial court first addressed whether Officer Hiland had probable cause or

reasonable, articulable suspicion of criminal activity to stop defendant's vehicle. While noting

that even though Officer Hiland apparently was not aware of the language in section 12-503(c)

that the suspended object must "materially obstruct[] the driver's view" (625 ILCS 5/12-503(c)

(West 2004)), the fact that Officer Hiland saw defendant traveling on a busy street with what

appeared to be a string of beads suspended at the driver's eye level between defendant and the


                                                -6-
front windshield constituted reasonable, articulable suspicion that defendant was in violation of

section 12-503(c) of the Vehicle Code.

               The trial court further found that once Officer Hiland made the stop and could see

the strand of beads, he had to have probable cause that the statute was violated to extend the stop

by asking for defendant's driver's license. The court found probable cause existed on the

following basis:

               "The beads were opaque and hung to the defendant's eye level.

               While it was just a single strand of beads and the beads were just

               1/4 inch in diameter, the question of material obstruction must be

               considered in the context of driving a moving vehicle on a busy

               street. Just as a penny held in front of the eye can obscure the sun,

               so can a bead in front of the eye obscure, even if just briefly, a

               distant stop sign or ball of a child that rolls into the street a block

               or two ahead."

               On June 6, 2005, defendant waived his right to a jury trial, and the cause was

continued for a stipulated bench trial. On June 22, 2005, the parties filed a statement of

stipulated facts. The State proceeded only on count III and agreed defendant's sentence would

not exceed 18 years' imprisonment. The parties stipulated that defendant was not pleading guilty

or admitting guilt, and the parties were proceeding with a stipulated bench trial to preserve

defendant's right to appeal the trial court's ruling on his motion to suppress evidence. The court

found defendant guilty on count III. The State dismissed the remaining counts. On August 4,

2005, the court sentenced defendant to 12 years' imprisonment.


                                                 -7-
               This appeal followed.



                                          II. ANALYSIS

               Defendant argues the trial court erred by denying his motion to suppress.

Specifically, defendant claims the traffic stop was not justified because Officer Hiland believed

that all suspended objects violated section 12-503(c) of the Vehicle Code and never testified that

the beads materially obstructed defendant's view. Defendant further argues that even if Officer

Hiland had testified that the beads materially obstructed defendant's view, that belief was

unreasonable. The State argues Officer Hiland testified the beads were larger than an air

freshener, extended down from the rearview mirror as low as defendant's eyes, obstructed

defendant's view, and actually hindered defendant's ability to observe other drivers. The State

concludes that even if Officer Hiland mistakenly believed the statute prohibited any object,

Officer Hiland provided specific, articulable facts supporting the traffic stop.

                                       A. Standard of Review

               In People v. Pitman, the Illinois Supreme Court set forth the appropriate standard

of review of a motion to suppress:

               "In reviewing a circuit court's ruling on a motion to suppress,

               mixed questions of law and fact are presented. Findings of histori-

               cal fact made by the circuit court will be upheld on review unless

               such findings are against the manifest weight of the evidence. This

               deferential standard of review is grounded in the reality that the

               circuit court is in a superior position to determine and weigh the


                                                -8-
               credibility of the witnesses, observe the witnesses' demeanor, and

               resolve conflicts in their testimony. [Citations.] However, a

               reviewing court remains free to undertake its own assessment of

               the facts in relation to the issues presented and may draw its own

               conclusions when deciding what relief should be granted. [Cita-

               tions.] Accordingly, we review de novo the ultimate question of

               whether the evidence should be suppressed. [Citation.]" People v.

               Pitman, 211 Ill. 2d 502, 512, 813 N.E.2d 93, 100-01 (2004).

                            B. Officer Hiland's Traffic Stop Based on a
                               Mistake of Law Was Unconstitutional

               The temporary detention of an individual during a vehicle stop is a seizure within

the meaning of the fourth amendment and is subject to the reasonableness requirement of Terry

v. Ohio, 392 U.S. 1, 21, 20 L. Ed. 2d 889, 906, 88 S. Ct. 1868, 1880 (1968). Whren v. United

States, 517 U.S. 806, 810, 135 L. Ed. 2d 89, 95, 116 S. Ct. 1769, 1772 (1996); People v. Ramsey,

362 Ill. App. 3d 610, 614-15, 839 N.E.2d 1093, 1097-98 (2005). A Terry analysis requires a dual

inquiry: "(1) whether the officer's action was justified at its inception, and (2) whether it was

reasonably related in scope to the circumstances which justified the interference in the first

place." People v. Hall, 351 Ill. App. 3d 501, 503, 814 N.E.2d 1011, 1015 (2004). Here, the

issue is the lawfulness of the initial stop of defendant's vehicle.

               A traffic violation generally provides a sufficient basis for a traffic stop. People v.

Rozela, 345 Ill. App. 3d 217, 225, 802 N.E.2d 372, 379 (2003). "A police officer may make a

valid traffic stop where the officer is able to point to specific and articulable facts which, when



                                                 -9-
taken together with the rational inferences therefrom, reasonably warrant the stop of the

defendant's vehicle." Rozela, 345 Ill. App. 3d at 225, 802 N.E.2d at 379.

               Officer Hiland testified he stopped defendant for a violation of section 12-503(c)

of the Vehicle Code. Section 12-503(c) provides as follows:

                       "No person shall drive a motor vehicle with any objects

               placed or suspended between the driver and the front windshield,

               rear window, side wings[,] or side windows immediately adjacent

               to each side of the driver which materially obstructs the driver's

               view." 625 ILCS 5/12-503(c) (West 2004).

Officer Hiland testified that anything suspended between the driver and the front windshield

violated section 12-503(c). He was, as the trial court found, unaware of the language in the

statute requiring the suspended object materially obstruct the driver's view. Consequently,

Officer Hiland acted under a mistake of law.

               Although this court's research has failed to uncover any Illinois cases addressing a

traffic stop based on a police officer's mistake of law, the majority of federal courts of appeal

have concluded that traffic stops premised on a mistake of law are generally unconstitutional,

even if the mistake is reasonable and in good faith. See United States v. Coplin, 463 F.3d 96,

101 (1st. Cir. 2006) (noting that stops premised on mistakes of law are generally unconstitutional

but finding the mistake at issue was a mistake of fact); United States v. Miller, 146 F.3d 274, 279

(5th Cir. 1998) (finding that, because driving straight with an engaged turn signal does not

violate Texas law, the police officer had no objective basis for probable cause to justify the stop);

United States v. McDonald, 453 F.3d 958, 962 (7th Cir. 2006) (finding that a police officer's


                                                - 10 -
mistake of law cannot support probable cause to conduct a stop even though the officer genuinely

believed the defendant had violated the law when he did not turn after engaging his signal);

United States v. Lopez-Soto, 205 F.3d 1101, 1106 (9th Cir. 2000) (finding that police officer did

not have reasonable suspicion to support the traffic stop even though he had a good-faith,

mistaken belief that the vehicle code required the registration sticker be visible from the rear of

the vehicle); United States v. Tibbetts, 396 F.3d 1132, 1138-39 (10th Cir. 2005) (noting that a

mistake of law is not objectively reasonable but remanding the case for a determination by the

trial court as to whether the officer's belief that the law was violated was a reasonable mistake of

fact or an impermissible mistake of law); United States v. Chanthasouxat, 342 F.3d 1271, 1278-

79 (11th Cir. 2003) (finding that an officer's mistaken belief that the lack of an interior rearview

mirror violated state law did not provide grounds for reasonable suspicion or probable cause to

justify the traffic stop even though the officer had written over 100 tickets for the violation, was

trained that it was the law, and was told by a magistrate that the lack of a rearview mirror

violated the law). In particular, the courts conclude that a traffic stop must be supported by

probable cause or reasonable suspicion, and a subjective belief that a law has been broken when

no violation actually occurred is not objectively reasonable. See, e.g., McDonald, 453 F.3d at

962.

               The Eighth and Third Circuits have either disagreed with or distinguished these

cases. The Eighth Circuit has held that objectively reasonable mistakes of law can support

probable cause. United States v. Washington, 455 F.3d 824, 826, 827 (8th Cir. 2006) (but

finding that police officer's mistaken belief that vision-obstruction statute applied to cracked

windshields was not objectively reasonable). The Third Circuit, in United States v. Delfin-


                                                - 11 -
Colina, 464 F.3d 392 (3d Cir. 2006), on the other hand, held that mistakes of law may render the

traffic stop unreasonable under the fourth amendment. Specifically, the Delfin-Colina court

noted that in those cases finding a traffic stop based on a mistake of law unreasonable, "the

specific, articulable facts revealed that the alleged infractions upon which the vehicles were

stopped were not based in law." Delfin-Colina, 464 F.3d at 399. The court concluded that if an

objective review of the record establishes reasonable grounds to conclude the identified law was

actually broken, the stop is constitutional despite the fact that the officer was mistaken about the

scope of activities the law actually prohibited. Delfin-Colina, 464 F.3d at 399.

               We agree with the majority of federal courts of appeal that a traffic stop based on

a mistake of law is generally unconstitutional, even if the mistake is reasonable and made in good

faith. To satisfy the reasonableness requirement of the fourth amendment, a police officer

conducting a search or seizure under an exception to the warrant requirement need not always be

correct but must always be reasonable. See Illinois v. Rodriguez, 497 U.S. 177, 185-86, 111 L.

Ed. 2d 148, 159, 110 S. Ct. 2793, 2800 (1990). For this reason, traffic stops based on an officer's

objectively reasonable mistake of fact rarely violate the fourth amendment. See, e.g., Tibbetts,
396 F.3d at 1138; United States v. Cashman, 216 F.3d 582, 587 (7th Cir. 2000). However, a

police officer who mistakenly believes a violation occurred when the acts in question are not

prohibited by law is not acting reasonably. See McDonald, 453 F.3d at 961; Tibbetts, 396 F.3d at

1138 (finding that the "failure to understand the law by the very person charged with enforcing it

is not objectively reasonable" (emphasis in original)).

               We also agree, additionally, with the distinction articulated in Delfin-Colina.

When reviewing a police officer's rationale for a traffic stop, the court should "look to whether


                                               - 12 -
specific, articulable facts produced by the officer would support reasonable suspicion of a traffic

infraction." Delfin-Colina, 464 F.3d at 398. It only follows that if, despite the officer's mistaken

interpretation of the law, the facts known to him raised a reasonable suspicion that the defendant

was in fact violating the law as written, the traffic stop was constitutional.

               Having so found, we conclude that a reasonable officer, correctly interpreting the

law and considering the facts available to Officer Hiland, would not have had reasonable

suspicion to initiate the traffic stop. We reach this conclusion despite the fact that the facts of

Delfin-Colina are strikingly similar to the facts of the instant case because of a few key distinc-

tions.

               In Delfin-Colina, the police officer observed the defendant driving a truck with a

necklace or pendant hanging from the rearview mirror. Delfin-Colina, 464 F.3d at 394. The

officer believed that any object hanging from a rearview mirror violated Pennsylvania law.

Delfin-Colina, 464 F.3d at 394. However, the relevant statute only prohibited objects hanging

from a rearview mirror that "'materially obstruct, obscure[,] or impair the driver's vision through

the front windshield or any manner as to constitute a safety hazard.'" Delfin-Colina, 464 F.3d at

395, quoting 75 Pa. Cons. Stat. §4524(c). After stopping the defendant, the officer discovered

the object was a "crucifix *** dangling from the rearview mirror." Delfin-Colina, 464 F.3d at

395. He also discovered the occupants of the truck were illegal aliens. Delfin-Colina, 464 F.3d

at 395. The trial court denied the defendant's motion to suppress the evidence obtained as a

result of the officer's traffic stop. Delfin-Colina, 464 F.3d at 395.

               On appeal, the Third Circuit concluded that although the officer made a "signifi-

cant mistake of law," an objective review of the facts showed that a police officer correctly


                                                - 13 -
interpreting the statute and in the actual officer's position would have possessed reasonable

suspicion to believe that the defendant was in violation of the statute. Delfin-Colina, 464 F.3d at

400. Specifically, the officer testified that the item was long enough to almost touch the

dashboard and was not stationary. Delfin-Colina, 464 F.3d at 400. The officer also testified he

believed the item obscured the driver's vision because the object would swing and be a distrac-

tion as the driver drove down the road. Delfin-Colina, 464 F.3d at 394, n.2. In fact, the court

concluded that anything hanging down so low as to almost touch the dashboard with the potential

to swing to and fro "would, arguably, be a per se violation of [the statute]." Delfin-Colina, 464
F.3d at 400.

               The facts and the statute in question in the instant case, however, are distinguish-

able from those in Delfin-Colina. Despite the fact that the Delfin-Colina officer believed any

suspended object violated the statute, he articulated facts that would have given a reasonable

officer correctly interpreting the law reasonable suspicion to believe the defendant was violating

the statute. In contrast here, Officer Hiland failed to present any such testimony.

               Officer Hiland testified that he stopped defendant's vehicle because the beads

were an obstruction and hindered defendant from observing other drivers from the windshield of

the vehicle. He testified the beads were hanging straight down, in a single strand, at defendant's

eye level. The trial court concluded the beads had a diameter of one-fourth of an inch.

               The fact that Officer Hiland testified the beads "obstructed" defendant's view does

not support reasonable suspicion because he believed anything hanging from the rearview mirror

constituted an obstruction. When asked whether an item can obstruct without materially

obstructing, Officer Hiland refused to answer the question:


                                               - 14 -
                       "Sir, I enforce the statute. In my previous vehicle stops, I

               have stopped vehicles with small items to large items. I enforce

               the statute. I do not sit in my vehicle and decide what is what. I

               enforce the statute, sir. That's my job."

Consequently, a reasonable officer correctly interpreting the law would not have had reasonable

suspicion to conduct the traffic stop because Officer Hiland never testified the beads constituted

a material obstruction as required by the statute.

               Officer Hiland also testified that the beads hindered defendant's ability to observe

other drivers. However, section 12-503(c) of the Vehicle Code does not prohibit items that

"hinder" a driver's ability to observe other drivers. Section 12-503(c) of the Vehicle Code

specifically provides that suspended items must not materially obstruct a driver's view. See 625

ILCS 5/12-503(c) (West 2004). A simple hindrance or obstruction is not a violation of the

statute.

               Certainly, the trial court's determination should not focus on whether an offense

was actually committed but whether an arresting officer reasonably suspected at the time of the

stop that criminal activity was taking place or about to take place. People v. Jackson, 335 Ill.

App. 3d 313, 316, 780 N.E.2d 826, 829 (2002); see also Village of Lincolnshire v. DiSpirito, 195
Ill. App. 3d 859, 864, 552 N.E.2d 1238, 1241 (1990) (finding that an officer making an investiga-

tory traffic stop need not have sufficient evidence to convict the driver). However, based on

Officer Hiland's mere agreement on redirect examination that the beads "hindered" defendant's

view, we conclude a reasonable officer correctly interpreting section 12-503(c) could not have

possessed reasonable suspicion to initiate the traffic stop.


                                                - 15 -
               Moreover, the cases cited by the parties are distinguishable. In People v.

Mendoza, 234 Ill. App. 3d 826, 599 N.E.2d 1375 (1992), the appellate court found the initial stop

of a vehicle constitutional and reversed the trial court's order suppressing evidence. In that case,

the court found the police officer who initiated the traffic stop "was quite adamant" that the fuzzy

dice and other items hanging from the rearview mirror would have materially obstructed the

driver's view in some directions. Mendoza, 234 Ill. App. 3d at 838, 599 N.E.2d at 1383.

Similarly, in Jackson, 335 Ill. App. 3d 313, 780 N.E.2d 826, the appellate court found the initial

stop of the vehicle constitutional and reversed the trial court's order suppressing evidence.

However, in that case, the police officer testified that two air fresheners hanging from rearview

mirror were a material windshield obstruction. Jackson, 335 Ill. App. 3d at 316, 780 N.E.2d at

828. In neither of those cases did the officer act under a mistake of law, and both officers

testified the obstruction in question was material.

               The State also cites United States v. Smith, 80 F.3d 215 (7th Cir. 1996), in

support of its argument that the trial court did not err by denying the motion to suppress. In that

case, while the issue was whether the officer's subjective reasons for stopping the vehicle were

relevant, the appellate court concluded the officer had probable cause to stop the vehicle with an

air freshener hanging from the rearview mirror. Smith, 80 F.3d at 219. That decision does not

indicate that the officer testified the obstruction was a material one. In the instant case, the State

stresses that Officer Hiland testified the beads in this case were larger than an air freshener.

               The beads at issue are contained in the record on appeal. Those beads, hanging in

a single strand as Officer Hiland testified, could not have been larger than an air freshener.

Absent testimony that Officer Hiland believed the beads materially obstructed defendant's view,


                                                - 16 -
the trial court erred in concluding that Officer Hiland had reasonable suspicion to initiate the

traffic stop.

                The trial court also made a mistake of law by concluding that a one-fourth-inch

bead or a penny hanging from a rearview mirror in front of the eye constitutes probable cause to

believe that the statute has been violated. The court wrote in its order:

                "While it was just a single strand of beads and the beads were just

                1/4 inch in diameter, the question of material obstruction must be

                considered in the context of driving a moving vehicle on a busy

                street. Just as a penny held in front of the eye can obscure the sun,

                so can a bead in front of the eye obscure, even if just briefly, a

                distant stop sign or ball of a child that rolls into the street a block

                or two ahead."

Moreover, contrary to the court's taking judicial notice that Broadway was a busy street, Officer

Hiland specifically testified that the fact defendant was driving on Broadway did not factor into

his decision to write defendant a written warning. More important, however, the statute requires

that the obstruction be material. 625 ILCS 5/12-503(c) (West 2004). Therefore, Officer Hiland

was required to have a reasonable suspicion or probable cause to believe that the beads consti-

tuted a material obstruction. Under the trial court's rationale, a police officer could stop a vehicle

for any obstruction because any object, no matter how small, could "obscure" the driver's vision.

                When construing a statute, the primary consideration is to determine and give

effect to the legislature's intent. People v. Skillom, 361 Ill. App. 3d 901, 906, 838 N.E.2d 117,

122 (2005). A court must consider the statute in its entirety. People v. Davis, 199 Ill. 2d 130,


                                                 - 17 -
135, 766 N.E.2d 641, 644 (2002). "The most reliable indicator of legislative intent is the

language of the statute, which, if plain and unambiguous, must be read without exception,

limitation, or other condition." Davis, 199 Ill. 2d at 135, 766 N.E.2d at 644. Here, the plain

language of the statute requires the object suspended between the driver and the front windshield

"materially obstruct[] the driver's view." 625 ILCS 5/12-503(c) (West 2004). Consequently, the

trial court's decision was contrary to the language in the statute.

               To conclude, Officer Hiland's mistake of law rendered the traffic stop unreason-

able. Considering the facts available to Officer Hiland, a reasonable officer correctly interpreting

the law would not have had reasonable suspicion that a single strand of beads hanging from a

rearview mirror at a driver's eye level constituted a violation of section 12-503(c) of the Vehicle

Code. The traffic stop, therefore, was unconstitutional, and the trial court should have granted

defendant's motion to suppress.

                                         III. CONCLUSION

               For the reasons stated, we reverse the trial court's judgment.

               Reversed.

               APPLETON and COOK, JJ., concur.




                                                - 18 -